On the Merits.
Howell, J.
The only question presented by the appellants in this case is whether it is necessary for one-fourth of the front proprietors on the whole length of a street to be improved, or only those on the portion sought to be improved, to petition the council for that pur*171pose. This was judicially settled in the case of Daniel et al. v. City of New Orleans et al., 26 An. 1, in which it was said: “We think the law, when it speaks of one-fourth of the proprietors upon whose petition the City Council is to act, refers to the owners of property fronting on the portion of the street to be paved. There can be no reason for supposing the lawmaker intended that either the assent of the owner, whose front had already been paved, or that of him whose front it was not proposed to pave, should be heard, but only the assent of those in whose front the banqueting was to be made.” See also 23 An. 306.
The judgment therefore in favor of defendants was correct.
Judgment affirmed.